Name: Council Directive 88/180/EEC of 22 March 1988 amending Directive 84/538/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of lawnmowers
 Type: Directive
 Subject Matter: deterioration of the environment;  mechanical engineering;  cultivation of agricultural land;  environmental policy;  European Union law
 Date Published: 1988-03-26

 Avis juridique important|31988L0180Council Directive 88/180/EEC of 22 March 1988 amending Directive 84/538/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of lawnmowers Official Journal L 081 , 26/03/1988 P. 0069 - 0070 Finnish special edition: Chapter 15 Volume 8 P. 0068 Swedish special edition: Chapter 15 Volume 8 P. 0068 *****COUNCIL DIRECTIVE of 22 March 1988 amending Directive 84/538/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of lawnmowers (88/180/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100A thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas all the technical provisions required to determine the noise emission of lawnmowers should be brought together in one Directive; whereas it is not appropriate to exclude certain lawnmowers from the scope of this Directive because of the kind of cutting device employed; Whereas Council Directive 84/538/EEC (4) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 84/538/EEC is hereby amended as follows: 1. Article 1 (3) is replaced by the following: '3. This Directive shall apply to lawnmowers as referred to in paragraph 2, except for the following: - agricultural and forestry equipment, - non-independent devices (e.g. drawn cylinders) with cutting devices actuated by the wheels or by an integrated drawing or carrier component, - multi-purpose devices, the main motorized component of which has an installed power of more than 20 kW.' 2. The following section 6.1.3 is inserted in Annex I: '6.1.3. The cutting devices of cylinder lawnmowers shall be adjusted with a cylinder/cutting edge gap specified by the manufacturer such that: - a standardized shell of paper of 80 g/m2 weight (kraft paper ISO/R4046) is cut over at least 50 % of the cutting which, or - the distance between the cylinder blades and the cutting edge is not more than 0,15 mm over the whole length of the cutting-width, or - the cutting mechanism shall be adjusted until the blades touch and then backed off until contact just ceases when the cylinder is rotating at maximum speed. The option of making use of the test method laid down in the third indent is limited to electrically powered cylinder mowers with a cutting width of less than 50 cm. Before and during the operation, the cutting device shall be lubricated with SAE 20/50 oil.' Article 2 1. The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Decision by 1 July 1991. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 March 1988. For the Council The President M. BANGEMANN (1) OJ No C 113, 28. 4. 1987, p. 5. (2) OJ No C 281, 19. 10. 1987, p. 178 and Decision of 9 March 1988 (not yet published in the Official Journal). (3) Opinion delivered on 24 September 1987 (not yet published in the Official Journal). (4) OJ No L 300, 19. 11. 1984, p. 171.